                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

      DANNY BRIZENDINE,

                    Plaintiff,

                    v.                                           Case No. 2:16-CV-2782-JAR-GEB

      JENNIFER RANDALL,

                    Defendant.


                                               MEMORANDUM & ORDER

            On November 27, 2016, Plaintiff Danny Brizendine filed this diversity suit against his

     ex-wife, Defendant Jennifer Randall, alleging state law claims of quantum meruit and fraud.

     Plaintiff’s claims arise out of a dispute regarding an investment property that was also at issue in

     their California divorce proceeding. Before the Court are Defendant’s Second Motion to

     Dismiss (Doc. 44) in which she argues Plaintiff’s claims are barred by res judicata, and Motion

     for Summary Judgment (Doc. 48). This Court previously denied without prejudice Defendant’s

     Motion to Dismiss because Defendant briefed the Court under the incorrect law, and therefore

     did not carry her burden of proof in asserting her affirmative defense of res judicata (Doc. 42).

     The parties have now briefed the Court under the proper law, and the Court is prepared to rule.

     For the reasons stated below, the Court grants Defendant’s motion to dismiss, and thus finds

     moot her motion for summary judgment.

I.          Legal Standard

            Defendant again moves to dismiss under Fed. R. Civ. P. 12(c), based on res judicata, an

     affirmative defense.1 A motion to dismiss pursuant to Fed. R. Civ. P. 12(c) is decided under the


            1
                See Fed. R. Civ. P. 8(c)(1).
same standard as a motion to dismiss for failure to state a claim under Rule 12(b)(6).2 The court

must accept all facts pleaded by the non-moving party as true and grants all reasonable

inferences from the pleadings in favor of the non-moving party.3 A motion for judgment on the

pleadings should not be granted unless the movant has clearly established that there are no

material facts to be resolved and that the movant is entitled to judgment as a matter of law.4 The

court does not accept as true legal conclusions that are couched as factual allegations,5 but rather

determines whether the factual allegations “plausibly give rise to an entitlement to relief.”6 To

avoid dismissal, a plaintiff must state a plausible claim, which requires “sufficient factual

allegations to ‘raise a right to relief above the speculative level.’”7

 II.       Background

           The Court incorporates by reference its summary of facts from its July 23, 2018 order

denying Defendant’s previous motion to dismiss on res judicata grounds.8 Highly summarized,

Plaintiff Danny Brizendine and his former partner Jennifer Randall bought and sold a

commercial property (the “Investment Property”) together, located at 201 South Main Street in

Hutchinson, Kansas. Plaintiff served as property manager of the Investment Property from 2006

and 2015 and estimates that he spent thousands of hours remodeling the property.9 Plaintiff

believed he held this position and invested his labor in exchange for an ownership interest in the


           2
               Colony Ins. v. Burke, 698 F.3d 1222, 1228 (10th Cir. 2012).
           3
               Id.
           4
               Id.
           5
               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)).
           6
               Id. at 679.
           7
               Id.
           8
          Doc. 42. Because Defendant argued that Tenth Circuit, and not California law, applied in her first motion,
the Court denied the motion without prejudice.
           9
               Doc. 1 at 2.




                                                             2
Investment Property. On October 30, 2017, the California state court awarded the Investment

Property to Defendant, finding that the property was Defendant’s separate property, not

community property, and rejecting Plaintiff’s arguments, raised again here, that his efforts at

improving the property and working as property manager entitle him to compensation.10

III.    Discussion

        Defendant moves to dismiss the Complaint in its entirety, arguing this time that

Plaintiff’s claims are barred by the doctrine of res judicata under governing California law.

Plaintiff responds that the claims are not barred by res judicata because the claims are different

as he is not seeking compensation for his value of the property, but rather the value of the

services he provided remodeling it.

        As the Court previously explained in its July 23 order, in determining the preclusive

effect of a state court judgment, the state law where the judgment was entered applies.11 “In the

absence of federal law modifying the operation of U.S.C. § 1738—which provides that state

judicial proceedings shall have the same full faith and credit in every court within the United

States as they have in the courts of the State from which they are taken—the preclusive effect in

federal court of petitioner’s state-court judgment is determined by [state] law.”12 Here, the

parties’ divorce proceeding took place in the San Luis Obispo Superior Court of California.

Thus, the divorce decision’s preclusive effect must be decided under California law.




        10
             Doc. 45-3 at 2.
        11
            Hatch v. Boulder Town Council, 471 F.3d 1142, 1146 (10th Cir. 2006); see also Marrese v. Am. Acad. of
Orthopaedic Surgeons, 470 U.S. 373, 373-74 (1985) (“28 U.S.C. § 1738 . . . requires a federal court to look first to
state law in determining the preclusive effects of a state-court judgment.”).
        12
             Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 76 (1984).




                                                          3
        Under California law, res judicata “describes the preclusive effect of a final judgment on

the merits.”13 The doctrine’s purpose is to prevent the same parties from relitigating the same

cause of action in a second suit.14 As a result, “all claims based on the same cause of action must

be decided in a single suit; if not brought initially, they may not be raised at a later date.”15

There are three prerequisite elements for applying res judicata: “(1) a claim or issue raised in the

present action is identical to a claim or issue litigated in a prior proceeding; (2) the prior

proceeding resulted in a final judgment on the merits; and (3) the party against whom the

doctrine is being asserted was a party or in privity with a party to the prior proceeding.”16

To determine whether two proceedings involve the same causes of action for purposes of claim

preclusion, California courts consistently apply the “primary rights theory.”17 Under the primary

rights theory, the invasion of one primary right gives rise to a single cause of action.18 “A cause

of action consists of: (1) a primary right possessed by the plaintiff; (2) a corresponding duty

devolving upon the defendant; and (3) a delict or wrong done by the defendant which consists of

a breach of the primary right.”19

        The primary right is the right to be free from the particular injury suffered by the

plaintiff.20 A primary right is indivisible.21 Even if recovery could be predicated on multiple



        13
             Mycogen Corp. v. Monsanto Co., 51 P.3d 297, 301 (Cal. 2002).
        14
             Id.
        15
             Id. at 302.
        16
           Boeken v. Philip Morris USA, Inc., 230 P.3d 342, 348 (Cal. 2010) (quoting Cal. v. Barragan, 83 P.3d
480, 492 (Cal. 2004)).
        17
             Id. at 348 (quoting Slater v. Blackwood, 543 P.2d 593, 594 (Cal. 1975)).
        18
             Slater, 543 P.2d at 594.
        19
             Amin v. Khazindar, 112 Cal. App. 4th 582, 589 (2003).
        20
           Crowley v. Katleman, 881 P.2d 1083, 1090 (Cal. 1994), as modified (Nov. 30, 1994) (citing Slater, 543
P.2d at 593).
        21
             Crowley, 881 P.2d at 1083.




                                                           4
legal theories, one injury gives rise to just one claim for relief.22 “A pleading that states the

violation of one primary right in two causes of action contravenes the rule against ‘splitting’ a

cause of action.”23 To determine whether more than one primary right has been violated,

California courts look to the harm suffered by the plaintiff.24 The availability of several

remedies for the violation of one primary right does not create additional “causes of action.”25

How a plaintiff organizes his or her claims within a complaint is “irrelevant to determining the

number of causes of action alleged under the primary right theory.”26 Therefore, when there is

only one primary right at issue, an adverse judgment in the first suit bars a second suit, even if it

is based on a different legal theory or seeks a different remedy.27

          In this case, the second and third elements of res judicata are clearly met. The Statement

of Decision issued by the California court was a final judgment on the merits and the divorce

proceeding involved the same parties as this case. Defendant’s motion thus turns on the first

element and whether the claims asserted by Plaintiff involve a violation of the same “primary

right.”

          Defendant now asserts that the primary right here was Defendant’s interest in the

Investment Property. In the state court proceeding, Plaintiff testified as to the specific work he

did on the property,28 claimed that he was entitled to an interest in the property,29 claimed he was


          22
               Boeken, 230 P.3d at 348.
          23
               Crowley, 881 P.2d at 1090 (citing Wulfien v. Dolton, 151 P.2d 846 (Cal. 1944)).
          24
               Stoner v. Williams, 54 Cal. Rptr. 2d 243, 253 (Cal. Ct. App. 1996).
          25
               Sawyer v. First City Fin. Corp., 177 Cal. Rptr. 398, 403 (Cal. Ct. App. 1981).
        26
           Choi v. Sagemark Consulting, 266 Cal. Rptr. 3d 267, 289 (Cal. Ct. App. 2017), review denied (Mar. 21,
2018) (quoting Hindin v. Rust, 13 Cal. Rptr. 3d 668 (Cal. Ct. App. 2004)).
          27
            Crowley, 881 P.2d at 1090 (see, e.g., Johnson v. Am. Airlines, Inc., 203 Cal. Rptr. 638 (Cal. Ct. App. 1984);
Stafford v. Yerge, 276 P.2d 649 (Cal. Ct. App. 1954)).
          28
               Doc. 45-4 at 107:5–108:9; Doc. 45-5 at 25:1–12, 31:23–26, 35:28–36:5, 83:11–19, 84:4–12.
          29
               Doc. 45-4 at 110:25–28, 108:17–22.




                                                             5
never paid and was owed payment for over 5000 hours of work on the property,30 and alleged

that Defendant unduly influenced him by coercing him into signing over his legal ownership of

the property to her company.31 Plaintiff’s counsel specifically argued that “Mr. Brizendine made

the improvements, orchestrated the deals, and conducted himself as a business partner with Ms.

Randall” in arguing that he was entitled to a share of the investment property.32 In closing,

Plaintiff’s counsel stated, “Ms. Randall’s position is that [Plaintiff] was operating some form of

indentured servant that received no compensation and shouldn’t have any stake in what they

were doing,” and asked the court to find that Plaintiff was entitled to “equitable title” else he

walk away “with no interest in the properties that he renovated.”33

        Plaintiff asserts that the primary right sought here is “the right to be paid for work

undertaken in good faith by Plaintiff and to the immense financial benefit of the Defendant.”34

By contrast, he contends that the primary right in the divorce proceeding was that the property at

issue was divisible community property.35 Plaintiff also argues that the res judicata issue is

obviated by Plaintiff’s constitutional right to trial by jury.

        The Court finds that only one primary right is at issue here: Plaintiff’s right to equitable

interest in the investment property. Plaintiff’s separate arguments for fraud and quantum merit

are merely his equitable interest arguments presented as distinct legal theories. Distinct legal

theories do not give rise to multiple primary rights: “[e]ven if recovery could be predicated on




        30
             Doc. 45-5 at 97:19–24, 106:17–25, 21:1–7.
        31
             Doc. 45-6 at 85:17–27.
        32
             Id. at 77: 9–18.
        33
             Doc. 45-6 at 69:27–70:2; 73:6–11.
        34
             Doc. 51 at 11.
        35
             Id.




                                                         6
multiple legal theories, one injury gives rise to just one claim for relief.”36 During the California

divorce proceeding, Plaintiff presented the court with testimony regarding the many hours of

allegedly unpaid work he contributed to the property and allegations of fraud and undue

influence.37 He explicitly sought equitable interest in the property based on the same issues and

claims presented in the present issue.38

       California courts consider whether a party has an equitable or beneficial interest in the

property when evaluating title disputes under § 662.39 Indeed, § 662 only applies when “valid

legal title is undisputed and the controversy involves only beneficial title.”40 The California

court found that Plaintiff “had not met his burden of proof in rebutting the presumption of title

contained in Evidence Code §662.”41 Additionally, California family courts may provide an

additional award or offset against existing property if the court determines property has been

“deliberately misappropriated” by one of the parties; further, the family court may settle matters

which the parties voluntarily submit to the court, even when the matter may not have initially

fallen in the court’s jurisdiction.42 Accordingly, the state court issued a final, valid legal

judgment as to Plaintiff’s equitable interest in the Investment Property after considering the same

issues presented again here, namely, fraud, undue influence, and/or Plaintiff’s unpaid

contributions to the property. Plaintiff’s one primary right—his singular injury—is the




       36
            Boeken v. Philip Morris USA, Inc., 230 P.3d 342, 348 (Cal. 2010).
       37
            Doc. 45-5 at 97:19–24, 106:17–25, 21:1–7; Doc. 45-6 at 85:17–27.
       38
            Doc. 45-6 at 73:4–11.
       39
            See e.g., Murray v. Murray, 26 Cal. App. 4th 1062, 1067 (Cal. Ct. App. 1994).
       40
            Id. at 1068.
       41
            Doc. 45-3 at 7.
       42
            Cal. Fam. Code §§ 2601, 2602; In re Marriage of Braud, 45 Cal. App. 4th 797, 810–11 (1996).




                                                         7
deprivation of his equitable interest in the property.43 Accordingly, Plaintiff’s claims are barred

by res judicata.

        Finally, Plaintiff’s argument regarding his constitutional right to a jury trial is without

merit. The principle of res judicata applies equally to claims subject to bench and jury trials:

“[r]egarding judgments, however, the full faith and credit obligation is exacting. A final

judgment in one State, if rendered by a court with adjudicatory authority over the subject matter

and persons governed by the judgment, qualifies for recognition throughout the land.”44

Accordingly, Plaintiff’s claims are barred by res judicata, and Defendant’s motion to dismiss is

granted.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant’s motion to

dismiss is granted (Doc. 44). Defendant’s motion for summary judgment (Doc. 48) is denied as

moot.

        IT IS SO ORDERED.

        Dated: December 17, 2018

                                                             S/ Julie A. Robinson
                                                             JULIE A. ROBINSON
                                                             CHIEF UNITED STATES DISTRICT JUDGE




        43
            Plaintiff states “a determination of what is equitably owed for unpaid work has little or nothing to do
with the value of the property upon which the work was performed and nothing to do with whether the claimant has
a legal or equitable interest in property.” Doc. 51 at 11. Plaintiff’s claim for equitable interest, however, was
explicitly based on the hours of work he performed on the property, as well as allegations of fraud and undue
influence.
        44
             Baker ex rel. Thomas v. Gen. Motors Corp., 522 U.S. 222, 233 (1998).




                                                         8
